DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101788213A – provided by Applicant in the IDS, previously cited) in view of Yoo (US 2017/0030650, previously cited), further in view of Tamaura (US 2012/0227731 – previously cited).

Regarding claim 1, Wang teaches a heat exchanger assembly (see Title), comprising: 
a first heat exchanger (defined as the tubes 2 in Fig. 1, see Description, pg. 2) comprising a first communicating header pipe (Annotated Fig. A, see Description, pg. 2), a first header pipe (1, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the first communicating header pipe and the first header pipe (see Fig. 1); and 
a second heat exchanger (defined as the tubes 5 in Fig. 1, see Description, pg. 2) comprising a second communicating header pipe (Annotated Fig. A, see Description, pg. 2), a second header pipe (6, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the second communicating header pipe and the second header pipe (see Fig. 1).

    PNG
    media_image1.png
    450
    750
    media_image1.png
    Greyscale

Wang does not teach:
wherein the first communicating header pipe is provided with a partition plate and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe, 
the second communicating header pipe is provided with a partition plate and thus has a plurality of second communicating chambers arranged in the axial direction of the second communicating header pipe,
and the plurality of first communicating chambers are in fluid communication with the corresponding plurality of second communicating chambers, such that a refrigerant entering the heat exchanger assembly successively enters the second heat exchanger and the first heat exchanger in series.
Yoo teaches a heat exchanger (Yoo, Title) which features a first heat exchanger (Yoo, 30, Fig. 4, paragraph [0031]) and a second heat exchanger (Yoo, 40, Fig. 4, paragraph [0032]) wherein the first heat exchanger has a first communicating header pipe (Yoo, 80, Fig. 4, see paragraph [0031]) which is provided with a partition plate (Yoo, 92, Fig. 4, see paragraph [0045]) and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe (see Yoo, Fig. 4, the plate 92 divides the header pipe into a plurality of chambers), and wherein the second heat exchanger has a second communicating header pipe (Yoo, 71, Fig. 4, see paragraph [0031]) which is provide is provided with a partition plate (Yoo, 93, Fig. 4, see paragraph [0045]) and thus has a plurality of second communicating chambers arranged in the axial direction of the second communicating header pipe (see Yoo, Fig. 4, the plate 93 divides the header pipe into a plurality of chambers). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first and second communicating header pipe with a partition plate respectively, as taught by Yoo, in order to disrupt fluid flow within the header pipes which thereby increases the rate of heat transfer by creating turbulent fluid flow within the header pipes. 
Through the combination of references, Wang as modified teaches:
the plurality of first communicating chambers are in fluid communication with the corresponding plurality of second communicating chambers (met as Wang already teaches that the two communicating header pipes are fluidly communicating as taught by at least pg. 2 of the Description of Wang, further, the combination with Yoo teaches dividing the communicating header pipes such that they have a plurality of communicating chambers), such that a refrigerant entering the heat exchanger assembly successively enters the second heat exchanger and the first heat exchanger in series (see Wang, Description, pgs. 1-2).
Wang as modified does not teach that one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger, and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger.
Tamaura teaches a first heat exchanger and a second heat exchanger (Tamaura, 20a, 20b, Fig. 6, paragraph [0042]) wherein one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger (Tamaura, 20b is a trapezoidal shape in Fig. 6), and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger (Tamaura, 20a is a rectangular shape in Fig. 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wang as modified with a heat exchanger in the shape of a rectangular and trapezoidal shape, as taught by Tamaura, in order to allow for greater usability of the heat exchanger such as being used in a trapezoidal shaped air conditioning unit. 

Regarding claim 2, Wang as modified teaches the heat exchanger assembly according to claim 1, wherein the first communicating header pipe is provided with one partition plate and thus has two first communicating chambers (met through the combination with Yoo, see Yoo Fig. 4), the second communicating header pipe is provided with one partition plate and thus has two second communicating chambers (met through the combination with Yoo, see Yoo Fig. 4), 
the two first communicating chambers are respectively in fluid communication with the two second communicating chambers (met through the combination, see at least Wang Description, pg. 2), 
the first header pipe has one first chamber (Wang, 1, Fig. 1 is defined as a single chamber). 
Wang as modified does not teach:
the second header pipe is provided with one partition plate and thus has two second chambers arranged in the axial direction of the second header pipe, 
the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe.  
However, the combination with Yoo in claim 1 renders the claim obvious, as the same combination (i.e. to provide a partition plate to a header pipe, which divides the header into a plurality of chambers, see Yoo Fig. 3 at least which shows dividing the headers into two chambers) can be applied to the second header pipe as it was provided to the communicating headers in claim 1. Therefore, see the combination of claim 1 and motivation of claim 1 as they apply as such to claim 2. 
Through the combination, Wang as modified teaches:
the second header pipe is provided with one partition plate and thus has two second chambers arranged in the axial direction of the second header pipe (see Yoo, Figs. 3-4 which at least show dividing a header into two chambers), 
the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe (see Wang, Fig. 1).  

Regarding claim 17, Wang as modified teaches the heat exchanger assembly according to claim 1, wherein the trapezoidal heat exchanger is vertically arranged (see Tamaura, Fig. 6 shows the heat exchanger 20B arranged vertically).  

Regarding claim 18, Wang as modified teaches the heat exchanger assembly according to claim 17, wherein the rectangular heat exchanger is obliquely arranged (the claim does not specify what the rectangular heat exchanger is relative to, therefore to any arbitrarily defined plane relative to the rectangular heat exchanger, the rectangular heat exchanger can be defined as obliquely arranged, further the rectangular heat exchanger is capable of being arranged obliquely and therefore meets the claim).  

Regarding claim 19, Wang as modified teaches the heat exchanger assembly according to claim 18, wherein the first communicating header pipe and the second communicating header pipe are fit in parallel (see Annotated Fig A above which shows the first and second communicating header pipes fit in parallel).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yoo and Tamura, as applied to claim 1, further in view of Hwang (US 2014/0124183). 

Regarding claim 20, Wang as modified teaches the heat exchanger assembly according to claim 1, but does not teach an inlet pipe and an outlet pipe, wherein the inlet pipe and the outlet pipe are arranged on the second heat exchanger. Hwang teaches a heat exchanger (Hwang, Title) which features a first heat exchange unit and a second heat exchange unit (Hwang, HU1’ HU2’, Fig. 15, paragraph [0094]), wherein an inlet pipe and outlet pipe are arranged on the second heat exchanger (HU1’ Fig. 15 is defined as the second heat exchanger, the Examiner notes that the second heat exchanger can arbitrarily be defined, so long as the prior art has a heat exchanger assembly with two heat exchangers as claim 1 does nothing to claim a notable difference between the first and second heat exchanger, see 100, 110, Fig. 15, paragraph [0095]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wang as modified with the teaching of an inlet pipe and an outlet pipe arranged on the second heat exchanger, as taught by Hwang, as Wang already teaches a different inlet pipe and outlet pipe arrangement than the claim, thereby making the modification obvious to try in order to assess how having the inlet pipe and outlet pipe arranged on the second heat exchanger benefits the rate of heat transfer in the assembly. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wang (CN101788213A – provided by Applicant in the IDS) in view of Yoo (US 2017/0030650), as applied to claim 2, further in view of Tamaura (US 2012/0227731).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
The heat exchanger assembly according to claim 2, wherein the first heat exchanger is a trapezoidal heat exchanger, and the partition plate in the first communicating header pipe of the first heat exchanger is biased to the wider side of the first heat exchanger for a predetermined distance from the midpoint in the axial direction of the first communicating header pipe; and 
the second heat exchanger is a rectangular heat exchanger, the partition plate in the second communicating header pipe of the second heat exchanger is arranged at the midpoint in the axial direction of the second communicating header pipe, and 
the partition plate in the second header pipe is arranged at the midpoint in the axial direction of the second header pipe; or the first heat exchanger is a trapezoidal heat exchanger, the second heat exchanger is a rectangular heat exchanger, and 
the partition plate in the first communicating header pipe of the first heat exchanger is higher than the partition plate in the second communicating header pipe of the second heat exchanger.
Wang as modified teaches the overall structure of the claimed heat exchanger in claims 1 and 2, but lacks the specifics on the shapes of the respective heat exchangers and the placement of the partitions on the communicating header pipes. Jin teaches a heat exchanger (Jin, Title) which features a first and second heat exchanger (Jin 100, 200, Fig. 2) wherein one heat exchanger is a rectangular type and the other is a trapezoidal type (Jin, Fig. 2). While Jin teaches the missing limitations of the shapes of the heat exchangers, the references still fail to provide a reasoning as to why the partition plates are positioned.



Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Applicant asserts that Wang, Yoo, and Tamaura do not teach do not teach or suggest that the references “a refrigerant entering the heat exchanger assembly successively enters the second heat exchanger and the first heat exchanger series” and “one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger, and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger” in claim 1. See Applicant Remarks, pg. 9. Applicant asserts that while Tamaura shows a trapezoidal heat exchanger 20B and a rectangular heat exchanger 20A, they are not fluidly connected to each other. The Examiner has considered the argument, and respectfully disagrees as Tamaura is not relied upon to teach anything regarding fluid flow, but merely to teach an arrangement of a first and second heat exchanger which have the shapes as claimed in claim 1. The resultant structure after modifying Wang with Tamaura teaches claim 1, as Wang already teaches the flow as recited. Applicant further argues that Tamaura relates to a solar light collecting system and Wang being a heat exchanger for air conditioning applications, thus making one of ordinary skill in the art not motivated to change the shape of Wang’s heat exchanger in view of Tamaura’s solar light collecting design as there would be no benefit. Further, Applicant asserts that the proposed modification would negatively impact the operation of Wang’s device, as modifying Wang’s heat exchanger to be like Tamaura’s design would likely make it more proficient in collecting solar light and antithetical to Wang’s intended purpose of rejecting heat from the refrigerant. See Applicant Remarks, pgs. 10-11. The Examiner has considered this argument and respectfully disagrees, as the argument is drawing much more from the proposed combination than what is actually stated in the rejection. In no part of the combination is the intended use of Tamaura used to teach the shapes of the heat exchange modules 20A and 20B, and no where is it stated regarding an added benefit from the solar light apparatus of Tamaura to Wang. The combination explicitly is written to provide a logical basis that two connected heat exchangers with a trapezoidal and rectangular shape is known in the art. The stated purpose of the heat exchangers is not germane to the combination, and therefore the combination is maintained. 
Lastly, Applicant argues that Wang in view of Yoo and Tamaura does not teach “the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe.” Applicant specifically states that Wang’s inlet pipe 1 and outlet pipe 6 are connected to different tubes, while claim 2 claims that the two second chambers are part of the same header. The Examiner has considered the argument and respectfully disagrees. Wang clearly shows that two headers (3, 4) connected to the heat exchangers 2 and 5, of which all are fluidly connected as shown in at least Figure 2 of Wang. Modifying these headers to include partitions as noted in the combination with Yoo results in the headers having two chambers, therefore the second header has two second chambers which are fluidly connected with the inlet and outlet pipes, which reads on the claim as the claim merely recites that they must be connected therefore making a fluid connection readable on the claim under the broadest reasonable interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763